       Case 4:20-cv-01311-MWB Document 11 Filed 03/19/21 Page 1 of 14




              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

 JOANNE WATTS and GORDON L.                         No. 4:20-CV-01311
 EMICK, JR.,
                                                    (Judge Brann)
              Plaintiffs,

       v.

 PEKIN INSURANCE,

             Defendant.

                            MEMORANDUM OPINION

                                 MARCH 19, 2021

I.    BACKGROUND

      The two Plaintiffs in this case drove a car insured by the Defendant. After

Plaintiffs were in a car accident, they asked the insurance company to reimburse

them for costs. The insurance company refused, and Plaintiffs have sued.

Defendant moved to dismiss, arguing that a choice-of-law provision in the

insurance contract had to be enforced and Indiana law therefore had to be applied.

The motion is now ripe for disposition. The insurance company is incorrect that

Indiana law must necessarily be applied. And because the insurance company

failed to provide any other ground to dismiss this action, the motion is denied and

the matter will proceed.
          Case 4:20-cv-01311-MWB Document 11 Filed 03/19/21 Page 2 of 14




II.      DISCUSSION

         A.      Motion to Dismiss Standard

         Under Federal Rule of Civil Procedure 12(b)(6), the Court dismisses a

complaint, in whole or in part, if the plaintiff has failed to “state a claim upon

which relief can be granted.” A motion to dismiss “tests the legal sufficiency of a

pleading”1 and “streamlines litigation by dispensing with needless discovery and

factfinding.”2 “Rule 12(b)(6) authorizes a court to dismiss a claim on the basis of a

dispositive issue of law.”3 This is true of any claim, “without regard to whether it is

based on an outlandish legal theory or on a close but ultimately unavailing one.”4

         Following the Roberts Court’s “civil procedure revival,”5 the landmark

decisions of Bell Atlantic Corporation v. Twombly6 and Ashcroft v. Iqbal7

tightened the standard that district courts must apply to 12(b)(6) motions.8 These

cases “retired” the lenient “no-set-of-facts test” set forth in Conley v. Gibson and

replaced it with a more exacting “plausibility” standard.9




1
      Richardson v. Bledsoe, 829 F.3d 273, 289 n.13 (3d Cir. 2016) (Smith, C.J.) (citing Szabo v.
      Bridgeport Machines, Inc., 249 F.3d 672, 675 (7th Cir. 2001) (Easterbrook, J.)).
2
      Neitzke v. Williams, 490 U.S. 319, 326–27 (1989).
3
      Id. at 326 (citing Hishon v. King & Spalding, 467 U.S. 69, 73 (1984)).
4
      Id. at 327.
5
      Howard M. Wasserman, THE ROBERTS COURT AND THE CIVIL PROCEDURE REVIVAL, 31 Rev.
      Litig. 313, 316, 319-20 (2012).
6
      550 U.S. 544 (2007).
7
      556 U.S. 662, 678 (2009).
8
      Iqbal, 556 U.S. at 670 (citing Conley v. Gibson, 355 U.S. 41, 45-46 (1957))
      (“[a]cknowledging that Twombly retired the Conley no-set-of-facts test”).
9
      Id.
                                                 -2-
         Case 4:20-cv-01311-MWB Document 11 Filed 03/19/21 Page 3 of 14




        Accordingly, after Twombly and Iqbal, “[t]o survive a motion to dismiss, a

complaint must contain sufficient factual matter, accepted as true, to ‘state a claim

to relief that is plausible on its face.’”10 “A claim has facial plausibility when the

plaintiff pleads factual content that allows the court to draw the reasonable

inference that the defendant is liable for the misconduct alleged.”11 “Although the

plausibility standard does not impose a probability requirement, it does require a

pleading to show more than a sheer possibility that a defendant has acted

unlawfully.”12 Moreover, “[a]sking for plausible grounds . . . calls for enough facts

to raise a reasonable expectation that discovery will reveal evidence of

[wrongdoing].”13

        The plausibility determination is “a context-specific task that requires the

reviewing court to draw on its judicial experience and common sense.”14 No matter

the context, however, “[w]here a complaint pleads facts that are ‘merely consistent

with’ a defendant’s liability, it ‘stops short of the line between possibility and

plausibility of entitlement to relief.’”15

        When disposing of a motion to dismiss, the Court “accept[s] as true all

factual allegations in the complaint and draw[s] all inferences from the facts


10
     Id. at 678 (quoting Twombly, 550 U.S. at 570).
11
     Id.
12
     Connelly v. Lane Const. Corp., 809 F.3d 780 (3d Cir. 2016) (Jordan, J.) (internal quotations
     and citations omitted).
13
     Twombly, 550 U.S. at 556.
14
     Iqbal, 556 U.S. at 679.
15
     Id. at 678 (quoting Twombly, 550 U.S. at 557 (internal quotations omitted)).
                                               -3-
          Case 4:20-cv-01311-MWB Document 11 Filed 03/19/21 Page 4 of 14




alleged in the light most favorable to [the plaintiff].”16 However, “the tenet that a

court must accept as true all of the allegations contained in the complaint is

inapplicable to legal conclusions.”17 “Threadbare recitals of the elements of a cause

of action, supported by mere conclusory statements, do not suffice.”18

         As a matter of procedure, the United States Court of Appeals for the Third

Circuit has instructed that:

         Under the pleading regime established by Twombly and Iqbal, a court
         reviewing the sufficiency of a complaint must take three steps. First, it
         must tak[e] note of the elements [the] plaintiff must plead to state a
         claim. Second, it should identify allegations that, because they are no
         more than conclusions, are not entitled to the assumption of truth.
         Finally, [w]hen there are well-pleaded factual allegations, [the] court
         should assume their veracity and then determine whether they plausibly
         give rise to an entitlement to relief.19

         B. Facts Alleged in the Complaint

         The facts alleged in the complaint, which I must accept as true for the

purposes of this motion, are as follows.

         Watts owned a 2015 Honda Civic and lived in Indiana until August or

September 2017, when she moved to South Williamsport, Pennsylvania.20 On

September 20, 2017, Watts, her daughter, and Emick were injured in a car crash




16
     Phillips v. Cnty. of Allegheny, 515 F.3d 224, 228 (3d Cir. 2008) (Nygaard, J.).
17
     Iqbal, 556 U.S. at 678 (internal citations omitted); see also Fowler v. UPMC Shadyside, 578
     F.3d 203, 210 (3d Cir. 2009) (Nygaard, J.) (“After Iqbal, it is clear that conclusory or ‘bare-
     bones’ allegations will no longer survive a motion to dismiss.”).
18
     Id. at 678.
19
     Connelly, 809 F.3d at 787 (internal quotations and citations omitted).
20
     Doc. 1 ¶¶ 9-11.
                                                 -4-
         Case 4:20-cv-01311-MWB Document 11 Filed 03/19/21 Page 5 of 14




while she was driving the Civic.21 They were rear-ended by a man who was

intoxicated.22 Watts and Emick were treated for various injuries at the UPMC

Williamsport Emergency Department and for years have dealt with subsequent

medical ailments stemming from the accident.23

        In June 2019, Watts and Emick filed separate civil lawsuits against the

intoxicated driver.24 Emick settled his lawsuit, and Watts’s is still pending.25

Watts’s Civic was insured by Pekin Insurance during the relevant period.26 After a

series of communications between Watts’s and Emick’s lawyer and Pekin, Pekin

refused underinsured motorist coverage because the policy limits of the intoxicated

driver’s policy equaled the underinsured motorist coverage limits under Watts’s

policy.27

        C.      Analysis

        Plaintiffs Watts and Emick raise a number of claims against Defendant

Pekin Insurance, for declaratory judgment, breach of contract, and bad faith.

Pekin’s argument is very narrow and limited; Pekin believes the Court must apply

Indiana law instead of Pennsylvania law, which requires dismissal of the breach of

contract claim. Dismissing that claim, in turn, leads to the dismissal of the


21
     Id. ¶¶ 13-15.
22
     Id. ¶¶ 16-17.
23
     Id. ¶¶ 18-35.
24
     Id. ¶ 36.
25
     Id. ¶¶ 39-40.
26
     Id. ¶ 41.
27
     Id. ¶¶ 50-58.
                                         -5-
         Case 4:20-cv-01311-MWB Document 11 Filed 03/19/21 Page 6 of 14




declaratory judgment and bad faith claims.28 In other words, Pekin’s only

argument for dismissal of the action relies on the assumption that Indiana law

applies. Pekin has not disputed Plaintiffs’ interpretation of Pennsylvania law, nor

does Pekin assert that dismissal would be appropriate under Pennsylvania law.

Therefore, I begin with an analysis of which state’s law should apply to the breach

of contract claim.

        I must use Pennsylvania’s choice of law principles to determine which law

governs, as this is the forum state.29 In making this decision, “the first question to

be answered ... is whether the parties explicitly or implicitly have chosen a relevant

law.”30 The parties agree that Indiana law was, at least, implicitly chosen by the

parties.31 But then the parties diverge: Pekin claims that this concession ends the

analysis, and that the Court is required to apply Indiana law. Watts and Emick

argue that even when parties have included a choice-of-law provision, the Court

may overrule that preference in certain circumstances.

                1.     Whether the Court May Perform a Choice-of-Law Analysis

        Pekin suggests that Assicurazioni Generali, S.P.A. v. Clover, a decision of

the Third Circuit from 1999, requires this Court to dismiss the complaint without

conducting a choice-of-law analysis.32 In Clover, the Third Circuit reversed a


28
     See Doc. 7.
29
     Klaxon Co. v. Stentor Elec. Mfg. Co., 313 U.S. 487, 496–97 (1941).
30
     Assicurazioni Generali, S.P.A. v. Clover, 195 F.3d 161, 164 (3d Cir. 1999).
31
     See Doc. 7 at 8-9; Doc. 8 at 11.
32
     195 F.3d 161 (3d Cir. 1999).
                                                -6-
         Case 4:20-cv-01311-MWB Document 11 Filed 03/19/21 Page 7 of 14




District Court that had “simply assumed without an articulated analysis that the

parties had not indicated any intention regarding the law that would apply in

interpreting the policy.”33 That District Court applied Pennsylvania law when it

should have considered whether the parties had contracted with a specific choice-

of-law provision. The Third Circuit found that they had; the parties intended for

Indiana’s underinsured motorist coverage law to govern. The Circuit remanded the

case for the District Court to apply Indiana law.

        Plaintiffs acknowledge Clover, but point to black-letter Pennsylvania law

noting that a Court should apply the law agreed upon in a contract unless:

        (a) the chosen state has no substantial relationship to the parties or the
        transaction and there is no other reasonable basis for the parties'
        choice, or

        (b) application of the law of the chosen state would be contrary to a
        fundamental policy of a state which has a materially greater interest
        than the chosen state in the determination of the particular issue and
        which, under the rule of § 188 [of the Restatement (Second) of
        Conflicts of Law], would be the state of the applicable law in the
        absence of an effective choice of law by the parties.34

Plaintiffs suggest that despite the implicit agreement to use Indiana law, this Court

should evaluate whether the choice-of-law provision should be upheld. Pekin

claims that these standard choice-of-law principles offer no reason to deviate from

the holding in Clover. But Pekin invokes Clover as though it were “directly on-




33
     Id. at 164.
34
     Kaneff v. Delaware Title Loans, Inc., 587 F.3d 616, 621-22 (3d Cir. 2009) (citations omitted).
                                                -7-
         Case 4:20-cv-01311-MWB Document 11 Filed 03/19/21 Page 8 of 14




point.”35 It is not. Instead, Clover was neatly cabined to the facts of that case and

similar instances. Clover does not stand for the proposition that every choice-of-

law provision is automatically case-dispositive, as Pekin suggests. A review of the

Third Circuit’s language in that case shows why that position overstates.

        Again, the Third Circuit reversed a decision where the District Court had not

considered the contract’s references to Indiana’s laws. The court noted that such

references “may provide persuasive evidence that the parties to the contract

intended for that state's law to apply.”36 Here, I readily acknowledge that the

parties chose, at least implicitly, Indiana law. But the Third Circuit was also very

clear that courts may sometimes choose to “not enforce choice of law clauses,”

particularly in adhesion contracts, because of the disparity in the parties’

bargaining power. Instantly, Pekin’s use of Clover as impenetrable armor becomes

suspect. The chinks in that armor become bigger shortly.

        Now in Clover, the Circuit evaluated the contract at issue and determined

that the concern with bargaining disparity did “not apply to group insurance

contracts.”37 But immediately, the court narrowed Clover’s holding again,

qualifying its previous statement by saying that bargaining power concerns did not

apply “in the circumstances here,” leaving open the possibility that, even in group




35
     Doc. 10 at 3.
36
     Clover, 195 F.3d at 165 (3d Cir. 1999) (emphasis added).
37
     Id.
                                               -8-
         Case 4:20-cv-01311-MWB Document 11 Filed 03/19/21 Page 9 of 14




insurance contracts, courts have discretion to invalidate choice-of-law provisions

in appropriate circumstances.

        Having evaluated the contract, the context, and the parties’ ability to exert

leverage at the negotiation table, the Third Circuit found that there should be “no

barrier” to applying Indiana law in that case. Clearly, Clover did not purport to

issue nearly as sweeping a ruling as Pekin would like. It does not appear to stand

for the proposition that a lower court should ignore settled choice-of-law principles

and automatically endorse every choice-of-law provision without thought. While

Pekin points to three decisions issued by other District Courts within this Circuit

supporting its view, none of those decisions are binding on this Court, and I find

them to read into Clover an unnecessarily expansive holding.38 I do not interpret

Clover as necessarily deciding “that the conflicts analysis should end when the

parties have chosen which state’s law to apply.”39

        Instead, I am persuaded by the extensive body of case law that recognizes

and upholds Clover’s acknowledgment that sometimes courts may disregard

choice-of-law provisions in contract disputes.40 These cases include disputes both


38
     Pekin oddly criticized Plaintiffs’ counsel for relying on an “apparently unreported” decision
     from the Western District of Pennsylvania. Doc. 10 at 3. Putting that comment aside, Pekin
     then immediately relies on three unreported decisions itself to support its own argument.
39
     Blizzard v. Fed. Ins. Co., 2007 WL 675346 at * 3 (E.D. Pa. Feb. 27, 2007).
40
     Pekin suggests that there is something particular about insurance contracts that somehow
     insulates them from choice-of-law principles, but never explains what this curious something
     might be. Without more, the Court will not credit this conclusory argument. See Doc. 10 at 3
     (Plaintiff claims that the “choice-of-law principles recited in the Third Circuit decisions having
     nothing to do with insurance coverage which are cited [in] Plaintiff’s Brief in Opposition” are
     apparently unhelpful to the disposition of this matter).
                                                  -9-
         Case 4:20-cv-01311-MWB Document 11 Filed 03/19/21 Page 10 of 14




in and out of the insurance context.41 Therefore, the Court considers whether there

are good grounds to invalidate a provision two parties contracted for. As noted

above, there are two reasons why a court might reject a choice-of-law provision.

The first is not at issue here. Indiana had a substantial relationship to the contract

when it was entered into. Therefore, I must ask whether: (1) applying that law

would contradict Pennsylvania public policy; (2) whether Pennsylvania has a

materially greater interest than Indiana in the determination of this issue; and (3)

whether Pennsylvania would be the state of the applicable law absent the parties’

selection of Indiana law.42

                2.     Applying Indiana Law in This Case Would be Contrary to
                       Pennsylvania Public Policy

        There is “clear statutory language” in Pennsylvania indicating its “public

policy on the issue of excess versus gap coverage.”43 This language comes from

the state’s Motor Vehicle Financial Responsibility Law. “Under the MVFRL,

insurers must offer underinsured motorist coverage, and that coverage is controlled

by statute and by a public policy meant to foster the fullest possible, or excess

coverage.”44 Querying whether this policy is “fundamental,” the Court recognizes

the Restatement (Second) of Conflicts of Laws, which states that statutes



41
     See, e.g., Delaware Valley Home Evaluations, Inc. v. Housemaster of America, Inc., 559
     F.Supp.2d 291 (E.D. Pa. 2008).
42
     Kaneff v. Delaware Title Loans, Inc., 587 F.3d 616, 621-22 (3d Cir. 2009) (citations omitted).
43
     Allwein v. Donegal Mut. Ins. Co., 448 Pa. Super. 364, 383 (1996).
44
     Id. at 379 (citations omitted).
                                               - 10 -
        Case 4:20-cv-01311-MWB Document 11 Filed 03/19/21 Page 11 of 14




“involving the rights of an individual insured as against an insurance company are

an example of this sort.”45 It is clear that allowing an insurer to provide only gap

insurance (as Indiana does), instead of excess coverage, would violate

Pennsylvania public policy.46

        Pekin focused only on what I will refer to as the “Generali” question in its

brief in support of the motion to dismiss, and therefore did not address any of the

issues that arise under the choice-of-law analysis in the event that this Court found

that the choice-of-law provision did not necessarily need to be enforced. Pekin

tries to shoehorn a new argument in its reply,47 but it is “of course, inappropriate to

raise an argument for the first time in a reply brief.”48 Because that argument was

raised “for the first time in a reply brief,” it is “forfeited.”49

               3.     Pennsylvania Has a Materially Greater Interest in the
                      Outcome of This Action

        Once again, the Court notes that Pekin did not move to dismiss on the

grounds that Pennsylvania would not have a materially greater interest in the

outcome of this action. Reviewing the allegations, it seems Pennsylvania’s interest

in the resolution is materially greater than Indiana’s. Even out-of-state courts have

recognized that Pennsylvania’s interest in its UIM stacking law is “obviously


45
     See Alcantarilla v. State Farm Mut. Auto. Ins. Co., 2015 WL 8785007 at *13 (W.D. Pa. Dec.
     15, 2015) (quoting Restatement (Second) of Conflicts of Laws § 187 cmt. g.).
46
     See id.
47
     Doc. 10 at 2-3.
48
     Oberwager v. McKechnie Ltd., 351 Fed. Appx. 708, 711 n.5 (3d Cir. 2009).
49
     Advanced Fluid Systems, Inc. v. Huber, 958 F.3d 168, 180 n.12 (3d Cir. 2020).
                                               - 11 -
         Case 4:20-cv-01311-MWB Document 11 Filed 03/19/21 Page 12 of 14




predicated on its firm public policy of affording its residents the full advantage of

all the insurance they have purchased.”50

        Additionally, the Third Circuit has previously found that, in cases

sufficiently similar, Pennsylvania’s interest in providing the “full benefit of

insurance provisions” merits application of Pennsylvania law.51 As this accident

took place on Pennsylvania roads and impacted Pennsylvania residents, it seems

reasonable to conclude that Pennsylvania has a greater interest in the resolution of

this dispute than does Indiana, the state in which the contract was ostensibly

formed.52

                4.      Pennsylvania Law Would Apply Absent a Choice-of-Law
                        Provision

        The final prong in the choice-of-law analysis requires the Court to consider

whether, without a choice-of-law provision, Pennsylvania law would apply. Doing

so involves utilizing Pennsylvania’s blended approach with the Restatement

(Second) of Conflicts of Laws and an interests analysis. “When the underlying

issue involves a contract, such as an insurance policy, the court looks to the

contacts each state has with the underlying transaction involving the policy, not to

the contacts with the tort giving rise to the dispute.”53 Additionally, the Court



50
     New Jersey Mfrs. Ins. Co. v. MacVicar, 307 N.J. Super. 507, 514 (1998).
51
     Amica Mut. Ins. Co. v. Fogel, 656 F.3d 167 (3d Cir. 2011).
52
     See id., 656 F.3d at 177-78 (3d Cir. 2011); Alcantarilla v. State Farm Mut. Auto. Ins. Co., 2015
     WL 8785007 at *10 (W.D. Pa. Dec. 15, 2015).
53
     Esurance Ins. Servs., Inc. v. Weber, 30 F.Supp.3d 351 (E.D. Pa. 2014).
                                                 - 12 -
         Case 4:20-cv-01311-MWB Document 11 Filed 03/19/21 Page 13 of 14




should consider certain government interests.54 The goal is to determine, in a

qualitative sense – as opposed to just counting contacts – which state has the most

significant relationship to the issue. Because the Court only has Plaintiffs’

argument on this issue (as Pekin never reached this stage of the argument in

briefing), the Court sees no reason to dismiss the claim on grounds Pekin did not

raise. Furthermore, it is plausible, from the complaint, that Pennsylvania does

have a more significant relationship with the contract at this point.

        “In determining which state has the most significant relationship, § 188 [of

the Restatement (Second)] instructs courts to evaluate each state's contacts,

according to their relative importance, such as the place of contracting and

performance, the location of the subject matter of the contract, and the domicile,

residence, nationality, place of incorporation and place of business of the

parties.”55 While the contract was formed in Indiana, Plaintiffs reside in

Pennsylvania, and the subject matter of the contract was garaged in Pennsylvania

at the time of the accident.56



54
     See Restatement (Second) of Conflicts of Laws § 6(2) (1971) (“(a) the needs of the interstate
     and international systems, (b) the relevant policies of the forum, (c) the relevant policies of
     other interested states and the relative interests of those states in the determination of the
     particular issue, (d) the protection of justified expectations, (e) the basic policies underlying
     the particular field of law, (f) certainty, predictability and uniformity of result, and (g) ease in
     the determination and application of the law to be applied”).
55
     Fogel, 656 F.3d at 172 (3d Cir. 2011) (internal quotation marks omitted).
56
     The Court notes that it is unclear whether Pekin was on notice that the insured risk (the car)
     had been moved to Pennsylvania on a permanent basis. This fact may be of importance, and
     the parties would do well to establish this fact before any dispositive motions are filed at the
     close of discovery. See Alcantarilla, 2015 WL 8785007 (W.D. Pa. Dec. 15, 2015); Fogel, 656
                                                   - 13 -
       Case 4:20-cv-01311-MWB Document 11 Filed 03/19/21 Page 14 of 14




       Of course, if over the span of discovery, evidence is discovered that would

shift the contacts analysis, Pekin is welcome to raise the choice-of-law issue again

at summary judgment. For now, however, Pekin has not met its burden to justify

dismissal.

III.   CONCLUSION

       Having determined that Pennsylvania law applies, the Court denies the

motion to dismiss. It bears repeating again that Pekin failed to brief the merits of

the claims under Pennsylvania law, in the event that the Court ruled against their

initial choice-of-law argument. Having chosen to not address the question of

whether or not the complaint stated a claim under Pennsylvania law, Pekin is not

entitled to dismissal. Because Pekin’s motion to dismiss was exclusively premised

on the success of its breach of contract argument, the claims for declaratory

judgment and bad faith survive as well.

       An appropriate Order follows.

                                                BY THE COURT:


                                                s/ Matthew W. Brann
                                                Matthew W. Brann
                                                United States District Judge




   F.3d 167 (3d Cir. 2011). But again, because Pekin has not raised the issue, it would be
   inappropriate for the Court to dismiss the complaint.
                                              - 14 -
